FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                      UNITED STATES COURT OF APPEALS November 25, 2014
                                                                   Elisabeth A. Shumaker
                                  TENTH CIRCUIT                        Clerk of Court



 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,

 v.                                                      No. 14-1179
                                             (D.C. No. 1:10-CV-02130-RBJ-BNB)
 CHARLES BARRETT; KATHLEEN                                (D. Colo.)
 BARRETT,

          Defendants - Appellants.


                              ORDER AND JUDGMENT *


Before LUCERO, GORSUCH, and MORITZ, Circuit Judges.


      Charles and Kathleen Barrett’s appeal of the district court’s adverse final

decision in their case is untimely and we therefore lack jurisdiction to entertain it.

See Bowles v. Russell, 551 U.S. 205 (2007). Their appeal challenging the district

court’s subsequent decision denying their Fed. R. Civ. P. 60(b) motion requesting

reconsideration is timely. But the Barretts’ brief discussion of the motion to



      *
         After examining the briefs and appellate record, this panel has
determined unanimously to grant the parties’ request for a decision on the briefs
without oral argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
reconsider in their opening brief doesn’t demonstrate that Rule 60(b) entitles them

to relief, let alone that the district court abused its discretion in holding

otherwise. See Allender v. Raytheon Aircraft Co., 439 F.3d 1236, 1242 (10th Cir.

2006). The Barretts’ in forma pauperis motion is denied. The district court’s

disposition of the motion to reconsider is affirmed and the remainder of the

appeal is dismissed.

                                         ENTERED FOR THE COURT
                                         PER CURIAM




                                          -2-